Co mA ND OO BP WY NY

NO po pO HN HN WKN WKN NK KN KR RH HF KF KF PF FS
oOo sD NN BP WW NO YK ODT OO FN DB A fF WY NY KF OC

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

LANCE WILLIAMS,
CDCR #AG-2394,

Case No.: 3:18-cv-01318-DMS-RBM

REPORT AND RECOMMENDATION

Plaintift,) OF U.S, MAGISTRATE JUDGE RE:
v. PLAINTIFF’S MOTION FOR
PROTECTIVE ORDER AND/OR
OFFICER O. NAVARRO; et al., INJUNCTIVE RELIEF
Defendants. |

[Doc. 20]

 

 

I. INTRODUCTION

Lance Williams (‘Plaintiff’), a prisoner incarcerated at Richard J. Donovan

Correctional Facility (“RJD”) in San Diego, California, is proceeding pro se and in forma

pauperis on a civil rights action pursuant to 42 U.S.C. § 1983 (“Section 1983”). (See

generally Docs. 1, 17.) On May 17, 2019, the Clerk of Court issued a summons as to

Plaintiff's Complaint and forwarded the same to Plaintiff, along with instructions to

complete a U.S. Marshals Service Form 285, to effectuate service of the summons and

Complaint on each Defendant. (Doc. 17 at 8.) To date, there is no docket entry to reflect

3:18-cv-01318-DMS-RBM

 
So AN DBD nH FP WD YPN

—
CS

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

service of summons and the Complaint upon any Defendant and no Defendant has made a
formal appearance in this action.

Plaintiff filed the instant “Notice/Motion for Protective Order and or Injunctive
Relief upon Defendant C. Tiscornia” (“Motion”) which is accepted nunc pro tunc to June
14, 2019.' (Does. 19-20.)

The matter is referred to the undersigned Judge for Report and Recommendation
pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 72.1(c)(1)(a). After a thorough
review of the Motion and supporting documents, this Court respectfully recommends
Plaintiff's Motion be DENIED, without prejudice. (Doc. 20.)

Il. STATEMENT OF FACTS AND PROCEDURAL HISTORY

A. Underlying Complaint

 

Plaintiff's Complaint names twelve defendants and asserts three Section 1983 causes
of action for First and Eighth Amendment violations.”

Count One claims Defendants Navarro, Bagnol, Garsilaso and Estrada violated
Plaintiff's Eighth Amendment rights by engaging in conduct deliberately indifferent to
Plaintiff's medical needs. (See Doc. 1 at 5-7.) Liberally construing Count One, Plaintiff
also asserts a First Amendment claim against Navarro for retaliation. (Ud. at 7.) Counts
Two and Three assert, in part, First Amendment violations for denial of access to courts,
including Plaintiff being deprived the opportunity to contact his attorney regarding active

criminal and civil cases and also being deprived access to the law library. (See Doc. 1 at

 

' Plaintiff failed to file a memorandum of points and authorities in support of his Motion and failed to
state the time and date of hearing on the Motion in compliance with Local Civil Rules, however, the
Court accepted the Motion despite such discrepancies. CivLR Rules 5.1(j); 7.1(b),(f). Plaintiff is
admonished to comply with Local Civil Rules for all future filings.

2 Named defendants include: Correction Officers O. Navarro (“Navarro”), Garsilaso (“Garsilaso”), C.
Bagnol (“Bagnol”), E. Estrada (“Estrada”); A-yard [Building] # 2 Staff; [Sergeant] Corrections Officer
F. Lewis (“Lewis”); Correctional Counselor [One] Hall (“Hall”); Litigation [Department] of RJD
(“Litigation Department”); Senior Psychologist of EOP R. Katyall; Clinician Case Manager S.
Knittman; RJD EOP Scheduling Dept.; and Law Library Clerk C. Tiscornia (“Tiscornia”) (collectively
“Defendants”’).

3:18-cv-01318-DMS-RBM

 
0 OH NDB WA BP WO NO

ht
>)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8-11; Doc. 20 at Ex. A, 5.) Plaintiff claims A-yard Building Staffs refusal to allow
Plaintiff to contact his attorney caused Plaintiff to “miss a court deadline” but he apparently
received an extension on such deadline. (Doc. | at 8.) Plaintiff also claims Tiscornia, the
law library clerk, only issues law library passes during Plaintiff's scheduled yard time. (Ud.
at 11.) Count Three asserts Eighth Amendment violations for being denied adequate out-
of-cell time. (Doc. | at 9-10.)

The Complaint seeks injunctive relief “preventing [D]efendants from retaliating on
[P]laintiff’ and engaging in conduct as described in the Complaint, in addition to
compensatory and punitive damages. (Doc. | at 13.)

B. — Instant Motion

On June 7, 2019, Plaintiff allegedly filled out a photocopy slip at the law library
requesting a copy job for his active criminal case in Los Angeles County Superior Court.
(See Doc. 20, Ex. A, 5.) After Plaintiff requested a copy job, he claims Tiscornia “began
reading the material violating [P|laintiff's confidentiality” and refused to make copies.
(Doc. 20, 1.) Plaintiff claims “ever since... Tiscornia has been served with this case[’s]
Summons & Complaint? she has been negative, retalliating [sic] refusing to provide
services, minimizing [P]laintiff’s law library access...” (Ud. at 1.) Plaintiff alleges
Tiscornia’s conduct is continuing and he requests the Court take judicial notice of his
administrative grievance on the same. (/d. at 3; Ex. E, 31-33.)

Plaintiff seeks a “protective order” and requests various forms of injunctive relief
relating to Tiscornia’s conduct. (Doc. 20 at 2.) Specifically, Plaintiff requests an order
requiring: Tiscornia’s removal and replacement from A-yard law library “before she
falsifies a [Rules Violation Report] against [P]laintiff which she has a history of doing to
inmates”; Tiscornia to “stop reading, asking where it’s going ‘legal copies’ and she do

her job of making sure copies are not inappropriate material”; Tiscornia to issue law

 

3 As outlined infra p. 6, there is no docket entry to confirm service of summons and the Complaint has
been effectuated on any Defendant. To date, no Defendant has made a formal appearance in the action.

3

3:18-cv-01318-DMS-RBM

 
Oo mA NH Wn FP W YN

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

library passes to Plaintiff “everyday [sic] it’s open for both [AM] and [PM] hours” and to
comply with all of Plaintiff's copy requests; Tiscornia to provide unlimited supplies of
paper, envelopes, exhibit sheets and immediately restore typewriter access to the law
library; and Tiscornia to recognize Plaintiff's “priority legal user” status to the law
library. (Ud. at 2-3.)

Finally, Plaintiff requests the Court take judicial notice of a grievance appeal
response relating to Plaintiff's request for library access and photocopying. (Doc. 20, Ex.
E, 31-33.

Il. DISCOVERY MOTION

Although Plaintiffs Motion is styled as a “Motion for Protective Order,” there is no
indication Plaintiff seeks protection from “annoyance, embarrassment, oppression, or
undue burden or expense” relating to discovery. Fed. R. Civ. P. 26(c)(1); U.S. v. Columbia
Broad. Sys., Inc., 666 F.2d 364, 368-369 (9th Cir. 1982) (stating the purpose of a protective
order is to safeguard parties and other persons from the broad scope of discovery available
in litigation), superseded in part by Rule, U.S. v. McGraw-Hill Cos., Inc., 302 F.R.D. 532
(C.D. Cal. 2014). To the extent Plaintiff's Motion seeks a protective order, the Motion is
denied as unwarranted, premature and lacking good cause.

Plaintiffs Motion alternatively requests various forms of injunctive relief, therefore,
the Court analyzes Plaintiffs alternate request for relief.

IV. REQUEST FOR INJUNCTIVE RELIEF

Liberally construing Plaintiff's Motion, it appears Plaintiff seeks preliminary
injunctive relief as he requests various forms of prospective relief without any durational
limit. See Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (courts liberally
construe pro se litigants’ filings, relieving them from “strict application of procedural rules
and demands . . .”); compare U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094
(“the very purpose of a preliminary injunction . . . is to preserve the status quo and the

rights of the parties until a final judgment issues in the cause.”) (citation omitted) with Fed.

3:18-cv-01318-DMS-RBM

 
So mH HN Dn BP WD NNO —

NO wo wp PN ND HN WN NN KN PM Ff KF HF HF PO ES SE
OO “SN BN ON BR WY YY KF Oo ODO HFN DWH FP WY NY KF OC

 

 

R. Civ. P. 65(b) (temporary restraining order expires after fourteen days of entry of order
unless good cause warrants extension).

A. Standard for Preliminary Injunctive Relief

 

“A preliminary injunction is an extraordinary remedy never awarded as of right.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (internal citation omitted).
Indeed, it may only be awarded upon a “clear showing that the plaintiff is entitled to such
relief.” Jd. at 22 (citation omitted). Prior to issuing a preliminary injunction, the adverse
party must be provided with notice and an opportunity to be heard. Fed. R. Civ. P. 65(a)(1);
Armstrong v. Brown, 768 F.3d 975, 979-980 (9th Cir. 2014) (“[b]efore issuing injunctive
relief, the court must provide the affected party with notice and an opportunity to be
heard.”) (citing Penthouse Int’l, Ltd. v. Barnes, 792 F.2d 943, 950 (9th Cir. 1986)).

A threshold requirement for preliminary injunctive relief is “a relationship between
the injury claimed in the motion for injunctive relief and the conduct asserted in the
underlying complaint ....” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d
631, 636 (9th Cir. 2015). A sufficient nexus between the injury claimed in the motion and
complaint exists when the “preliminary injunction would grant relief of the same character
as that which may be granted finally.” Jd. (citing De Beers Consol. Mines v. U.S., 325 U.S.
212, 220 (1989)). Notably, there is no basis to grant an injunction when the injunction
“deals with a matter lying wholly outside the issues in the suit.” De Beers, 325 U.S. at 220.

As to the merits of a motion for preliminary injunctive relief, the party seeking relief
must demonstrate four factors: “[plaintiff] is likely to succeed on the merits, that he is likely
to suffer irreparable harm in the absence of preliminary relief, that the balance of equities
tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20;
see also Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter,
supra).

///
///
///

3:18-cv-013 18-DMS-RBM

 
Co A NDB FR WY YO —

NO po bw NO HN HY WN NN NO He Re RF Fe Re Ee RS
oOo nN HDR WA BR WH NO KH OD OO DN DB WH BW NY YK S&S

 

 

B. Notice and an Opportunity to be Heard

As stated above, no Defendant has formally appeared in the action and there is no
docket entry reflecting service of summons and the Complaint on any Defendant.’
Pursuant to the Federal Rules of Civil Procedure and Armstrong, the Court cannot order
preliminary injunctive relief until Defendants are provided with notice and an opportunity
to be heard on the same. Fed. R. Civ. P. 65(a)(1); Armstrong, 768 F.3d at 979-980. Plaintiff
failed to demonstrate the existence of emergency circumstances to warrant issuance of an
injunction without notice and hearing. Based upon the foregoing, Plaintiff's Motion
seeking issuance of a preliminary injunction is denied as premature.

Notwithstanding Defendants’ lack of notice and hearing on Plaintiff's request for
preliminary injunctive relief, Plaintiff did not carry his burden of persuasion for the
issuance of a preliminary injunction. Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)
(it is movant’s burden of persuasion to make a clear showing of entitlement to preliminary
injunctive relief) (citation omitted).

C. Factors to Consider for Issuing Injunctive Relief

 

The character of relief requested in the Motion, i.e., increased law library access,
relates to conduct alleged in the Complaint, i.e., denial of the right to law library access.
(Compare Compl., Doc. 1 at 10-11 [alleges Tiscornia issues Plaintiff library passes only
during his scheduled yard time] with Mot. for Injunctive Relief, Doc. 20 at 2-3 [requesting
Tiscornia be required to issue Plaintiff law library passes every day].) Given the nexus

between the relief requested in the Complaint and Motion, the Court may consider the

 

* Pursuant to Local Civil Rule 4.1(a), “[a]ll complaints must be served within ninety (90) days.” See
also, Fed. R. Civ. P. Rule 4(m). In cases such as this, where service of a summons and pleading is to be
made by the U.S. Marshals Service, “the party at whose request the summons is issued is responsible for
providing the [U.S. Marshals Service] with appropriate instructions regarding the person upon whom
service is to be made, in what capacity the service is to be made (official or individual), and at what
address service is to be made.” CivLR Rule 4.1(c).

3:18-cv-01318-DMS-RBM

 
So mA ND HR WD HNO

NBO NO bp NbN HN KN bP bh NO YH H&S FF PF PF S| ee Ree
Oo ~TN NH FP W NO YK OD OO BAN DB WA BPW NY | OC

 

 

merits of Plaintiffs request for injunctive relief. Pac. Radiation Oncology, 810 F.3d at
636.

The threshold Winter factor for demonstrating entitlement to injunctive relief—
likelihood of success on the merits—is the most important factor. Garcia v. Google, Inc.,
786 F.3d 733, 740 (9th Cir. 2015) (citation omitted). To the extent plaintiff fails to show
a likelihood of success on the merits, the Court need not consider the remaining three
factors. Jd. (citation omitted).

Here, Plaintiff's underlying claim is denial of the right of access to the courts. This
fundamental right requires prisons to “assist inmates in the preparation and filing of
meaningful legal papers by providing prisoners with adequate law libraries or adequate
assistance from persons trained in the law.” Bounds v. Smith, 430 U.S. 817, 828 (1977)
limited in part on other grounds, Lewis v. Casey, 518 U.S. 343 (1996). While this right
requires inmates be given the opportunity to attack their sentences and conditions of
confinement, it does not go so far as to guarantee inmates the ability to “transform
themselves into litigating engines capable of filing everything from shareholder derivative
actions to slip-and-fall claims.” Jd. at 355. Indeed, the right does not guarantee a prisoner
the ability to effectively litigate once in court. /d. at 354.

A prisoner claiming denial of his right of access to the courts must establish he
suffered an actual injury, which is “actual prejudice with respect to contemplated or
existing litigation, such as the inability to meet a filing deadline or present a claim.” Lewis,
518 U.S. at 348 (citation and internal quotations marks omitted). Actual injury is a standing
requirement that cannot be waived; speculative injury does not vest standing. Id. at 349;
351-352. Actual injury cannot be established merely by claiming the prison’s law library
“is subpar in some theoretical sense,” rather, the inmate must demonstrate the alleged
shortcomings in the library “hindered his efforts to pursue a legal claim.” Jd. at 351; see
also Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (explaining “[flailure to show
a non-frivolous legal claim has been frustrated is fatal” to a claim for denial of access to

legal materials) (citing Lewis, 518 U.S. at 353 n. 4). For example, a prisoner may

7

3:18-cv-01318-DMS-RBM

 
oOo mA ND A HR WY NO =

NO po WNPO WN NHN WN WH WN NOR RH He HR Fe ES Se |
aon NN ON BP WY NY KF DTD OD Bena DBA BR WH NY KF SC

 

 

demonstrate actual injury if he is “so stymied by inadequacies of the law library that he [is]
unable even to file a complaint.” Lewis, 518 U.S. at 351.

Here, Plaintiff requests unlimited and priority access to the law library. (Doc. 20, 2-
3 [requesting order requiring Tiscornia to issue law library passes every day and
recognizing Plaintiff's “priority legal user” status].) However, there is no constitutional
right to a minimum number of required hours for law library access, much less unlimited
library access. Vandelft v. Moses, 31 F.3d 794, 796 (9th Cir. 1994) (affirming summary
judgment on access to court claim based upon prisoner’s failure to plead any actual injury
as a result of inadequate access to law library); Lindquist v. Idaho State Bd. of Correc., 776
F.2d 851, 858 (9th Cir. 1985) (stating, “the Constitution does not guarantee a prisoner
unlimited access to a law library. Prison officials of necessity must regulate the time,
manner, and place in:which library facilities are used.”) (internal citations omitted); see
also Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985) (reversing district court order
requiring access to law library for specified number of hours). In any event, there are no
facts to suggest Plaintiff's ability to attack his sentence or conditions of confinement has
been hindered due to Plaintiff’s limited law library access. Lewis, 518 U.S. at 351. Absent
any actual injury as a result of being denied unlimited law library access, Plaintiff's Motion
fails to demonstrate a likelihood of success on the merits of his cause of action asserting
denial of access to the courts. |

The same rationale applies for Plaintiff's request for unlimited copy jobs, litigation
supplies and typewriter access. First of all, there is no constitutional guarantee to
typewriter access. Lindquist, supra, 776 F.2d at 858. With respect to photocopying and
other litigation supplies, the right of access to the courts is interpreted to include an inmate
being offered the ability to make photocopies of documents required to file an action or
appeal and being supplied paper and pen to draft court documents. Allen v. Sakai, 48 F.3d
1082, 1089-90 (9th Cir. 1994) (noting “plaintiff's access [to] the courts could be hindered
seriously by an inability to make multiple, accurate copies of legal documents.”’) (citation

omitted). As with all access to court claims, however, an inmate must establish any alleged

8

3:18-cv-013 18-DMS-RBM

 
Oo ~A ND NH BR W YN

NBO po wp bh HD WH LP KH WKN PW PB & F&F SKS Se oOo S| Ol Sle
oOo NT DN ON BP WY NY KF DOD OO BDBnAIN DB A FP WY NYO KF CO

 

 

shortcomings in legal access hindered his ability to pursue a nonfrivolous claim. Bounds,
supra, 430 U.S. at 828; Hiser v. Franklin, 94 F.3d 1287, 1294 n.6 (9th 1996) (explaining
in order to prevail on an access to courts claim for shortcomings in a prison’s photocopying
policy, plaintiff must establish such shortcomings “hindered, or are presently hindering,
his efforts to pursue a nonfrivolous legal claim.”) Plaintiffs Motion fails to identify a
single instance where Plaintiff was unable to prepare court papers or filings due to limited
access to photocopying or materials. Suffering no actual prejudice or injury, Plaintiff
cannot demonstrate a likelihood of success on the merits on his access to court claim on
this basis.

Plaintiff also seeks an order requiring Tiscornia to “stop reading, asking where it’s
going ‘legal copies’ and she do her job of making sure copies are not inappropriate
material,” however, Plaintiff fails to allege any actual injury occurred as a result of such
conduct. (Doc. 20 at 2.) To state a cognizable access to court claim alleging active
interference by prison officials, the inmate must allege an actual injury as a result of such
interference. See Silva v. Di Vittorio, 658 F.3d 1090, 1102-1104 (9th Cir. 2011) (discussing
access to court claim involving active interference and noting actual injury requirement)
overruled on other grounds, Richey v. Dahne, 807 F.3d 1202, 1209 n. 6 (9th Cir. 2015).
Plaintiff failed to make a clear showing to entitlement to injunctive relief, as there are no
facts to demonstrate actual injury resulted from active interference by prison officials.

Finally, Plaintiff requests an order requiring Tiscornia’s removal and replacement
from the A-yard law library, however, such request is premised upon a speculative claim
of injury. (Doc. 20 at 2.) Specifically, Plaintiff requests Tiscornia’s removal “before she
falsifies a [Rules Violation Report] against [Plaintiff which she has a history of doing to
inmates.” (/d.) Again, an access to court cause of action cannot be established by resting
upon a speculative claim of injury. Lewis, 518 U.S. at 349; 351-352. Moreover,
““[s]peculative injury does not constitute irreparable injury sufficient to warrant granting a
preliminary injunction.” Caribbean Marine Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674

(citation omitted).

3:18-cv-01318-DMS-RBM

 
Co OH HN DH A BR WW PO

NO po bh NHN WN WD WV WN HN HR He | eRe Re RPO Re
CO KN HR ON BP WW NH KH CO HO WDAnN DB Mn FP WD NY KF O&O

 

 

Absent any showing of actual injury, Plaintiff failed to demonstrate a likelihood of
success on the merits on his access to court cause of action. Lewis, 518 U.S. at 348-352;
Silva, 658 F.3d at 1102. As such, it is unnecessary to consider the three remaining Winter
factors for preliminary injunctive relief. Garcia, 786 F.3d at 740. Plaintiffs request for
preliminary injunctive relief is denied.

Vv. CONCLUSION

The Court respectfully submits this Report and Recommendation to United States
District Judge Dana M. Sabraw pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
72.1(c)(1)({a). For the reasons set forth above, IT IS HEREBY RECOMMENDED that
the Court issue an order (1) approving and adopting this Report and Recommendation; and
(2) DENYING Plaintiff's Motion for Protective Order and or Injunctive Relief without
prejudice (Doc. 20).

IT IS ORDERED that no later than August 8, 2019, any parties to this action may
file written objections with the Court and serve a copy on all parties. The document should
be captioned “Objections to Report and Recommendation.”

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than September 9, 2019. The parties are
advised that failure to file objections within the specified time may waive the right to raise
those objections on appeal of the Court’s Order. See Turner v. Duncan, 158 F.3d 449, 455
(9th Cir. 1998); Martinez v. Yist, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT ISSO ORDERED.

DATE: July 9, 2019 A GU¢B navy Mileage D

GE RUTH BERMUPEZ MONTENEGRO
United States Magistrate Judge

10

3:18-cv-01318-DMS-RBM

 
